DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 08 March 2021, have been considered.

Drawings
The drawings received on 08 March 2021 are accepted.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1. Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Hasebe et al. (US 10,543,689).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art 
With respect to claim 1, Hasebe discloses a wiping device comprising: 
a roll unit (Fig. 7, element 100) including: 
a band-shaped member (Fig. 7, element 2); 
a first axial member (Fig. 7, element 3) on which the band-shaped member is wound around in a roll shape to form a feed-side roll (Fig. 7, element 2A); and 
a second axial member (Fig. 7, element 6) on which the band-shaped member fed from the feed-side roll is wound around in a roll shape to form a winding-side roll (Fig. 7, element 2B), 
the first axial member being movable (Fig. 7, element 3, i.e. arrow, see Fig. 9B, element 3) relative to the second axial member; 
a moving member (Fig. 7, element 30) configured to slide the roll unit (Fig. 7, element 32); 
processing circuitry (Fig. 7, element 33) configured to control sliding of the roll unit; and 
a groove (Fig. 7, element 102) configured to: 
support the first axial member (Fig. 8B, element 3) at a position substantially horizontally opposed to the second axial member (Fig. 8B, element 6) when a diameter of the feed-side roll is equal to or larger than a size (Fig. 8B, element 2A; Column 5, lines 12-53); and 
guide the first axial member so that the first axial member moves upward and farther away from the second axial member as the diameter of the feed-side roll decreases from the size (Fig. 9A-Fig. 9B; Column 5, lines 12-53).
Claims 2-8 are anticipated since Hasebe discloses the identical wiping device of claim 1 (see Fig. 7 through Fig. 11).

Conclusion
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810. The examiner can normally be reached M-F 8-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        03/03/2022